internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-162062-02 date date legend grantor grantor child child child grandchild grandchild grandchild grandchild date date date child 3's spouse date series i trusts date trustee trustee plr-162062-02 trust ia-1 trust ia-2 trust ia-3 trust ia-4 trust ib-1 trust ib-2 trust ic-1 series ii trusts date x foundation state grantor 1's wife bank trust iia trust iib series iii trusts plr-162062-02 date trust iiia-1 trust iiia-2 trust iiia-3 trust iiia-4 trust iiib-1 trust iiib-2 trust iiic-1 date family x family y trust company state date patriarch x patriarch y trust a_trust b plr-162062-02 trust c trust d trust e trust f date probate_court date measuring life measuring life measuring life child 1's spouse person trust y trust z date trustee dear this letter responds to your letter dated date and prior correspondence requesting rulings under sec_2041 and sec_2601 of the internal_revenue_code facts grantor and grantor collectively referred to as the grantors created one series of trusts together in addition grantor and grantor each created a separate series of trusts each series of trusts was created to benefit child child child grandchild grandchild grandchild and grandchild grantor died on date grantor died on date child and child are currently more than fifty years old child died on date survived by child 3's spouse child 3's spouse died on date grandchild grandchild grandchild and grandchild are at least thirty years old plr-162062-02 all the trusts in each series were created and were irrevocable prior to date series i trusts grantor and grantor created the series i trusts on date the series i trust agreement designates trustee as the family trustee and trustee as the independent_trustee the series i trusts are irrevocable sec_1 of the series i trust agreement provides that the trustees without the necessity of physical segregation shall divide the trust property into three equal parts the parts to be designated by the letters a b and c respectively one part for each of the grantors’ three children child child and child part a for child shall be further divided into four equal parts designated as parts a-1 a-2 a-3 and a-4 respectively one such part for child and one for each of his three children grandchild grandchild and grandchild part b for child shall be further divided into two equal parts designated as parts b-1 and b-2 respectively one part for child and the other part for her son grandchild part c shall remain as one part designated as part c-1 for child each of the seven parts shall constitute the corpus of a separate and distinct trust for the primary benefit of the person whose interest the part represents and each such person shall be considered as the initial beneficiary of his or her respective separate trust sec_1 of the series i trust agreement provides that each and every time that a child not having a_trust shall be born to or adopted by any of the three children of grantors who shall not then already have attained more than fifty years of age a new separate and distinct trust for the primary benefit of the new grandchild shall automatically and without further action of any sort on the part of anyone come into existence hereunder effective as of one month after the date of the birth or adoption provided the grandchild is then living each time a new trust comes into existence a fractional share of each asset then contained in each and every separate trust for the primary benefit of the new grandchild’s parent and brothers and sisters and or their families that was in existence immediately prior to the effective date shall automatically without any formal action by the trustees be considered for all purposes as transferred to and constituting the corpus of the newly existing separate trust article ii of the series i trust agreement provides the dispositive provisions for each separate trust under the series i trust agreement sec_2_1 provides that with respect to child child and child during the remainder of the lifetime of each child any part or even all of the then total combined net_income and or corpus of all of the separate trusts having the same letter designation ie a b or c as the letter designation of the separate trust with respect to which the child is the primary beneficiary so far as possible in equal amounts from each may at any time or times in the sole discretion of the independent_trustee s of the trusts be distributed to or for the benefit of the child sec_2_1 provides that during the existence of the separate trusts any part or even all of the then net_income and or corpus of the trust but exclusive of any subaccount provided for in sec_2 may at any time or times plr-162062-02 in the sole discretion of the independent_trustee of the trust be distributed to or for the benefit of the beneficiary or any one or more of the then beneficiaries of such separate trust and or to or for the benefit of any one or more of those of the lineal_descendants of the beneficiary or beneficiaries who are also lineal_descendants of the grantors and who are then living even though not now living including those whose parent or parents are then living where there is more than one beneficiary of a separate trust the distributions from such trust need not be equal nor proportionate nor need they bear any relationship whatsoever to the amount of the then interests of the respective beneficiaries in the net assets of such trust as computed for the purposes of sec_2 b and and in the discretion of the independent_trustee the total distributions to one beneficiary may properly exceed to any extent the amount of his or her apparent interest in the trust even though this will have the effect of depleting the amount of the other beneficiaries’ apparent interests in the trust sec_2 of the series i trust agreement provides that if at the end of any federal_income_tax accounting year of any separate trust any of its net_income for the year remains undistributed the undistributed_net_income shall be added to and become a part of the trust’s corpus sec_2 a of the series i trust agreement provides that with respect to each of the grantors’ three children from time to time after the death of both grantors during the remainder of the lifetime of each child by written instrument executed by him or her with all the formalities of a deed approved in writing by the then trustee s of the affected trust or trusts and delivered to the independent_trustee of the affected trust s effective upon the delivery unless the instrument specifically postpones the effective date to a later time or to his or her death rescindable by him or her in a similar manner any time prior to the stated effective date the child shall have the right and power subject_to the trustees’ discretionary approval to appoint any part or all of the total combined net assets contained on the effective date in any one or more of the separate trusts having the same letter designation ie a b or c as the letter designation of the separate trust with respect to which the child is the primary beneficiary in amounts from each as he or she shall specify to or among or for the benefit of any person s whether or not then in being in any amounts or proportions provided however that the power shall not be exercisable to any extent for the benefit of the child his or her estate his or her creditors or the creditors of his or her estate sec_2 b of the series i trust agreement provides that with respect to each beneficiary of any trust who shall have attained at least thirty years of age and who is a lineal descendant of the grantors from time to time after the death of both of the grantors during the remainder of the lifetime of the beneficiary by written instrument executed by him or her approved in writing by the then trustee s of the affected trust s and delivered to the independent_trustee of the affected trust s effective upon the delivery unless the instrument specifically postpones the effective date to a later time or to his or her death rescindable by him or her in similar manner any time prior to the effective date the beneficiary shall have the right and power subject_to the trustees’ discretionary approval to appoint any part or all of the total net assets contained on the effective date in any separate trust s with respect to which he or she is then the sole plr-162062-02 beneficiary as that term is used herein to or among or for the benefit of any person s whether or not then in being in any amounts or proportions provided however that the power shall not be exercisable to any extent for the benefit of its holder his or her estate his or her creditors or the creditors of his or her estate sec_2 a of the series i trust agreement provides that upon the death of a beneficiary of a separate trust who is a lineal descendant of the grantors the individual or individuals in the proportions specified other than the estate of the beneficiary and other than the creditors of the beneficiary or of his or her estate as the beneficiary may designate by his or her last will and testament shall become a beneficiary or beneficiaries of the separate trust the extent of the deceased beneficiary’s then interest in the undivided net assets of the trust sec_2 b of the series i trust agreement provides that in the event no such designation of a successor beneficiary can be or has been made then upon the death of a beneficiary of a separate trust hereunder the surviving_spouse if any of the deceased beneficiary if they were lawfully married and not separated at the date of the death and if the deceased beneficiary was a lineal descendant of the grantors shall become a beneficiary and until the surviving_spouse remarries will remain a beneficiary of the separate trust to the extent of one-half of the deceased beneficiary’s then interest in the undivided net assets of the trust the beneficiary or beneficiaries of the balance of the deceased beneficiary’s then interest in the undivided net assets of the trust ie either one-half or all of the interests as the case may be depending on whether or not there is a surviving_spouse of the deceased beneficiary who has not then remarried shall be i those of the lineal_descendants of the deceased beneficiary who are also lineal_descendants of the grantors and who are then living per stirpes the then living surviving_spouse as defined in this section if any of a then deceased lineal descendant of the deceased beneficiary to become a beneficiary to the same extent his or her deceased spouse would have were she or he then living or otherwise ii those of the lineal_descendants of the child of the grantors whose separate trust bears or bore the same letter designation ie a b or c as the letter designation of the separate trust having the deceased beneficiary whose interest is herein being allocated who are then living per stirpes the then surviving_spouse as defined in this section if any of a then deceased lineal descendant of the child of the grantors to become a beneficiary to the same extent his or her deceased spouse would have were she or he then living or otherwise iii the first child next born to or adopted by the child of the grantors referred to in sub-paragraph ii of this section provided the child of the grantors is then living and is less than fifty-one years of age or otherwise iv those of the lineal_descendants of the grantors who are then living per stirpes the then living surviving_spouse as defined in this section if any of a then deceased lineal descendant of grantors to become a beneficiary to the same extent his or her deceased spouse would have were she or he then living or otherwise v the person s who are already beneficiaries of any trust under the provisions of article ii of the trust agreement in equal shares if there be more than one section b of the series i trust agreement provides that all other provisions to the contrary notwithstanding each and every trust at any time coming into existence plr-162062-02 hereunder unless earlier terminated shall in any and all events terminate on the day prior to the expiration of twenty-one years after the death of the last survivor of those now living persons whose names appear in the instrument and those of their respective lineal_descendants who are living on the date of the instrument upon termination of a_trust under this section its independent_trustee shall pay over all of the net assets then contained in the trust to the then beneficiary to whom distributions of the of the income of the trust might then be properly made or if there be more than one beneficiary then to the beneficiaries according to their then respective apparent proportionate interests in the trust as determined in the reasonable discretion of the trustee sec_8_1 of the series i trust agreement provides in part that the grantors and child shall each independently and concurrently have the absolute right at any time or times with or without cause to remove any then acting family trustee of any trust hereunder by causing written notice of removal setting forth the effective time and date thereof to be delivered personally or sent by registered mail to such trustee prior to the effective time after the death or incapacity to act certified to in writing by two licensed physicians of all three of the persons both grantors and child any family trustee of any trust may at any time or times be removed with or without cause by the person or group of persons acting unanimously then having the right under section to fill a vacancy in the office of family trustee for the trust any such removal being by notice as provided in this section furthermore any independent_trustee of any trust may at any time or times be removed with or without cause by the then acting family trustee other than child or grantor of the trust any such removal must be by notice as provided in this section section of the series i trust agreement provides that upon the death or incapacity to act of both grantor and child the then independent_trustee of each trust hereunder unless it is a bank or trust company shall resign and bank shall thereupon become the independent_trustee in the place of the resigning trustee in the event under any other circumstances of any vacancy at any time or times occurring in the office of independent_trustee with respect to any trust hereunder whether caused by resignation removal incapacity to act death or otherwise such vacancy in office shall be promptly filled by a bank or trust company that is located in some state in the united_states that has trust powers and that has a capital and surplus in excess of dollar_figure or by an individual who is sui juris who is experienced in business and finance or who is an attorney experienced in the trust and tax fields and who is neither one of the grantors nor a beneficiary nor a permissible distrubutee nor related to either grantor or to any beneficiary or permissible distributee in any of the following classifications spouse ancestor lineal descendant brother or sister nor an employee of either of the grantors or of any beneficiary or permissible distributee or of a corporation firm or partnership in which either grantor or any beneficiary or permissible distributee is an executive or has stock or other holdings that are significant from the viewpoint of control the selection and appointment of such successor independent_trustee shall be made in the following order of preference a by grantor if he is then living and not incapacitated b by child if he is then living and not incapacitated c by grantor if she is then living and not incapacitated d by the then acting family trustee of the trust or if there is none e by the majority vote of all of the then plr-162062-02 beneficiaries as that term is used in sec_1 of the trust agreement of the trust each such beneficiary being entitled to one vote such vote to be cast by written ballot signed by the person or if the person is not then sui juris by his or her parent spouse or legally appointed guardian in that order of preference provided however that unless the successor independent_trustee is selected by grantor or by child the successor independent_trustee shall not be an individual but must be a bank or trust company section of the series i trust agreement provides that in the event of any vacancy in the office of family trustee with respect to any trust hereunder whether caused by resignation removal incapacity to act death or otherwise such vacancy may at any time be filled by an individual who is sui juris and has attained at least twenty-five years of age including even the person making the appointment selected and appointed in the following order of preference a by grantor while living and not incapacitated b by grantor while living and not incapacitated c by each of the grantors’ children respectively while living and sui juris but only with respect to any trust or trusts for the principal benefit of that child and his or her family or d by the majority vote of all of the beneficiaries as that term is used in sec_1 of the trust agreement of the trust each such beneficiary being entitled to one vote such vote to be cast by written ballot signed by the person or if the person is not then sui juris by his or her parent spouse or legally appointed guardian in that order of preference should a person or group having priority in the order of preference in the selection of a successor to fill a vacancy in the office of family trustee with respect to a_trust notify the then acting independent_trustee of the trust that until further notice the office is to remain vacant then until the person or group actually able to make such an appointment having the highest priority actually appoints a successor to fill the vacancy the office shall remain vacant and the independent_trustee of the trust shall act alone as the sole trustee of the trust section of the series i trust agreement provides that if at any time s during the lifetime of grantor or while child is the family trustee of the affected trust the independent and family trustee of any trust shall be unable to agree as to the exercise or non-exercise of any power or discretion that they have other than any exercisable by the independent_trustee alone the wishes of the family trustee if expressed in writing and delivered to the independent_trustee shall prevail and in such case the independent_trustee shall do and perform all acts necessary and advisable to carry into effect the decision of the family trustee and the independent_trustee shall be and hereby is fully exonerated from any liability arising out of or with respect to the decision by the family trustee there are currently seven trusts being administered under this trust agreement trust ia-1 trust ia-2 trust ia-3 and trust ia-4 are for the primary benefit of child and his family line trust ib-1 and trust ib-2 are for the primary benefit of child and her family line trust ic-1 was initially for the primary benefit of child and her family line but since the death of child and child 3's spouse the trust has been administered for the benefit of child and child and each child’s family line since plr-162062-02 neither child nor child is the sole beneficiary of trust ic-1 no beneficiary holds a power_of_appointment over its assets series ii trusts grantor created the series ii trusts on date the series ii trust agreement designates trustee as the family trustee and grantor as the independent_trustee the series ii trust agreement created a revocable_trust that became irrevocable on grantor 1's death on date trustee now serves as the independent_trustee of the series ii trusts article ii of the series ii trust agreement provides the dispositive provisions for the administration of the series ii trusts after grantor 1's death sec_2_1 provides that after grantor 1's death dollar_figurex shall be distributed as a charitable distribution to foundation a state trustee corporation the remainder of the trust property of whatever nature and wherever situated shall be continued in trust as the corpus of the non-marital trust governed by article iv of the series ii trust agreement aritcle iv sec_4 of the series ii trust agreement provides that any and all trust properties at any time allocated to the non-marital trust including the net_income thereon shall be divided by the trustees with reasonable promptness and without the necessity of physical segregation into three equal shares one each in the name of child child and child each share shall thereafter be held as a separate and distinct trust bearing the name of the child whose share it represents sec_4 of the series ii trust agreement provides for the distribution of income and corpus during the existence of the separate trusts sec_4 b provides that during the existence of the separate trusts any part or even all of the then net_income and or corpus of the trust may at any time s in the sole discretion of the independent_trustee of the trust be distributed to or for the benefit of the child of grantor in whose name the trust stands if then living and or to or for the benefit of any one or more of those of the lineal_descendants of the child who are then living even though not now living including those whose parent s are then living when distributions are made to more than one person the amounts or proportions received by each need not necessarily be equal and shall be in the sole discretion of the independent_trustee of the affected trust sec_4 of the series ii trust agreement provides that during the lifetime of each respective child of grantor in whose name a separate trust has been established by written instrument executed by him or her as the case may be with all the formalities of a deed approved in writing by the then trustee s of the trust and delivered to the trustee s effective upon the delivery unless the instrument specifically postpones the effective date to a later time or to his or her death rescindable by him or her as the case may be in similar manner any time prior to the effective date the child shall have the right and power subject_to the trustees’ discretionary approval to appoint any part or all of the total net assets contained on the effective date in the trust to or among or for the benefit of any person or persons whether or not then in being plr-162062-02 in any amounts or proportions provided however that the power shall not be exercisable to any extent for the benefit of its holder his or her estate his or her creditors or the creditors of his or her estate any appointment under these powers may be made for any present or future vested or contingent estate or estates either outright or in trust and if in trust subject_to the limitations of section and with one or more objects as beneficiaries and with the trustee s the administrative_powers any newly created powers of appointment and subject_to lawful spendthrift provisions all as specified in the instrument exercising the power provided always however that no appointment under a power shall benefit directly or indirectly one who is not a permissible object of the power as specified in this section the trustees’ discretion to approve or disapprove any proposed appointment shall be absolute complete and uncontrollable as are the discretions referred to in sec_4 c sec_4 of the series ii trust agreement provides that each separate trust under article iv shall terminate upon the death of the survivor of grantor 1's wife and grantor 1's child in whose name the separate trust stands sec_4 of the series ii trust agreement provides that upon the termination of a separate trust under article iv and upon any subsequent allocation to the trust or to the share in the name of the child in whose name the trust stood or would have stood all of the net unappointed assets then remaining in the trust or any subsequently allocated to the trust or to the share shall be divided among and distributed forthwith to those of the lineal_descendants of the child of grantor in whose name the separate trust stood or would have stood who are then living per stirpes provided however that the share of each then living grandchild of grantor shall not be distributed to the grandchild but shall rather be continued in trust as the corpus of a separate and distinct trust of which the grandchild shall be the primary beneficiary the provisions of each separate trust being set forth in article v if however at the time thus specified for the termination of the separate trust there shall be no then living lineal descendant of the child of grantor in whose name the separate trust stood or would have stood the net assets shall instead be divided among and distributed forthwith to those of grantor 1's lineal_descendants who are then living per stirpes provided however that if at any time for any such division and distribution there shall be in existence a_trust that stands in the name of any child of grantor under the provisions of article iv any share otherwise distributable to the child or to any descendant of the child shall instead be transferred and added to the corpus of the separate trust and shall thereafter be held managed and disposed of in the same manner as the corpus to which the share is added and provided further that if at the time for any division and distribution there shall be in existence a_trust that is for the primary benefit of any grandchild of grantor under the provisions of article v any share otherwise distributable to the grandchild shall instead be transferred and added to the corpus of the trust and shall thereafter be held managed and disposed of in the same manner as the corpus to which the share is added if however at the time for the making of any division and distribution there shall be no lineal descendant of grantor then living the net assets shall instead be distributed forthwith free of trust one-half to the person s who under the laws of descent and distribution would be entitled to grantor 1's wife’s personal_property and one-half to the person s who plr-162062-02 under the laws would be entitled to grantor 1's personal_property and in the proportions to which the persons would be so entitled had both of them died at that time intestate and residents of state regardless of the actual time or place of their deaths section b of the series ii trust agreement provides that all other provisions to the contrary notwithstanding each and every trust at any time coming into existence hereunder unless earlier terminated shall in any and all events terminate on the day prior to the expiration of twenty-one years after the death of the last survivor of those now living persons whose names appear in this instrument other than as witnesses and notaries and those of their respective lineal_descendants who are living on the date of the instrument upon termination of a_trust under this section its independent_trustee shall pay over all of the net assets then contained in the trust to the then beneficiary to whom distributions of the of the income of the trust might then be properly made or if there be more than one beneficiary then to the beneficiaries according to their then respective apparent proportionate interests in the trust as determined in the reasonable discretion of the trustee sec_8_1 of the series ii trust agreement provides in part that grantor grantor 1's wife and child shall each while living and not incapacitated independently and concurrently have the absolute right and power at any time or times with or without cause to remove any then acting trustee of any trust hereunder by causing written notice of removal setting forth the effective time and date thereof to be delivered personally or sent by registered mail to such trustee prior to the effective time similarly after the death or incapacity of each of the three persons grantor grantor 1's wife and child any independent_trustee of any trust may at any time or times be removed with or without cause by either a the then acting family trustee of the trust or b the advisory committee if it is then in existence having jurisdiction over the trust and acts unanimously section b of the series ii trust agreement provides that upon the death of grantor the then acting independent_trustee if any shall resign the vacancy in the office of independent_trustee with respect to the original trust that exists or results upon grantor 1's death shall initially be filled i if either grantor 1's wife or child is then living by trustee or ii if neither grantor 1's wife nor son are then living by bank if the above designated immediate successor independent_trustee for any reason cannot or does not act or if any vacancy in the office of independent_trustee thereafter occurs at any time or times with respect to any trust hereunder whether caused by resignation removal incapacity death or otherwise the vacancy in office shall be promptly filled by a bank or trust company that is located in some state in the united_states that has trust powers and that has a combined capital surplus in excess of dollar_figure or by an individual who is sui juris who is experienced in business and finance or who is an attorney experienced in the trust and tax fields and who neither a beneficiary nor related to any beneficiary in any of the following classifications spouse ancestor lineal descendant brother or sister nor an employee of any beneficiary or of any corporation firm or partnership in which any beneficiary is an executive or has stock or other holdings that are significant from the viewpoint of control the selection and plr-162062-02 appointment of the successor independent_trustee shall be made in the following order of preference a by child if he is then living and not incapacitated b by grantor 1's wife if she is then living and not incapacitated c by the advisory committee if one is then in existence with respect to the trust acting unanimously d by the then acting family trustee of the trust if there be one or e by the then beneficiary or beneficiaries as that term is used in sec_8_1 of the trust agreement of the trust acting by majority vote if there be more than one each such beneficiary being entitled to one vote such vote to be cast by written ballot signed by the beneficiary and for these purposes if a beneficiary is not then sui juris his or her parent spouse or legally appointed guardian in that order of preference shall take such action in his or her place and stead provided however that unless the successor independent_trustee is selected by grantor 1's wife or by child the successor independent_trustee shall not be an individual but must be a bank or trust company section of the series ii trust agreement provides that in the event of any vacancy in the office of family trustee with respect to any trust hereunder whether caused by resignation removal incapacity to act death or otherwise such vacancy may at any subsequent time be filled by an individual who is sui juris including even the person making the appointment selected and appointed in the following order of preference a by grantor if he is then living and not incapacitated b by grantor 1's wife if she is then living and not incapacitated c by the advisory committee if one is then in existence with respect to the trust acting unanimously d by child with respect to any trust for the principal benefit of himself and members of his family if he is then living and not incapacitated by child with respect to any trust for the principal benefit of herself and members of her family if she is then living and not incapacitated and by child with respect to any trust for the principal benefit of herself and members of her family if she is then living and not incapacitated or e by the then beneficiary or beneficiaries as that term is used in sec_8_1 of the trust agreement of the trust acting by majority vote if there be more than one each such beneficiary being entitled to one vote such vote to be cast by written ballot signed by the beneficiary and for these purposes if a beneficiary is not then sui juris his or her parent spouse or legally appointed guardian in that order of preference shall take such action in his or her place and stead until the person or group having the highest priority in the order of preference in the selection of a successor to fill a vacancy in the office of family trustee with respect to a_trust actually appoints a successor to fill the vacancy the office shall remain vacant and the independent_trustee of the trust shall act alone as the sole trustee of the trust whenever under the provisions of the instrument one or more separate trusts are created out of the assets of a then existing trust hereunder the then acting trustee s of the existing trust shall automatically be the initial trustee s of the new separate trust s there are currently two trusts being administered under the trust agreement trust iia is for the primary benefit of child trust iib is for the primary benefit of child the trust created under the series ii trust agreement for the benefit of child terminated on her death series iii trusts plr-162062-02 grantor created the series iii trusts on date the series iii trust agreement designates trustee as the family trustee and trustee as the independent_trustee the series iii trusts are irrevocable trusts sec_1 of the series iii trust agreement provides that the trustees without the necessity of physical segregation shall divide the trust property into three equal parts the parts to be designated by the letters a b and c respectively one part for each of the grantor’s three children child child and child part a for child shall be further divided into four equal parts designated as parts a-1 a-2 a-3 and a-4 respectively one such part for child and one for each of his three children grandchild grandchild and grandchild part b for child shall be further divided into two equal parts designated as parts b-1 and b-2 respectively one part for child and the other part for her son grandchild part c shall remain as one part designated as part c-1 for child each of the seven parts shall constitute the corpus of a separate and distinct trust for the primary benefit of the person whose interest the part represents and each such person shall be considered as the initial beneficiary of his or her respective separate trust sec_1 a of the series iii trust agreement provides that with respect to child child and child during the remainder of the lifetime of each child any part or even all of the then total combined net_income and or corpus of all of the separate trusts having the same letter designation ie a b or c as the letter designation of the separate trust with respect to which the child is the primary beneficiary so far as possible in equal amounts from each may at any time or times in the sole discretion of the independent_trustee s of the trusts be distributed to or for the benefit of the child sec_1 b provides that during the existence of the separate trusts any part or even all of the then net_income and or corpus of the trust but exclusive of any subaccount provided for in sec_1 may at any time or times in the sole discretion of the independent_trustee of the trust be distributed to or for the benefit of the beneficiary or any one or more of the then beneficiaries of such separate trust and or to or for the benefit of any one or more of those of the lineal_descendants of the beneficiary or beneficiaries who are also lineal_descendants of the grantors and who are then living even though not now living including those whose parent or parents are then living where there is more than one beneficiary of a separate trust the distributions from such trust need not be equal nor proportionate nor need they bear any relationship whatsoever to the amount of the then interests of the respective beneficiaries in the net assets of such trust as computed for the purposes of sec_1 and and in the discretion of the independent_trustee the total distributions to one beneficiary may properly exceed to any extent the amount of his or her apparent interest in the trust even though this will have the effect of depleting the amount of the other beneficiaries’ apparent interests in the trust sec_1 c of the series iii trust agreement provides in part that the discretion with respect to the distribution of income and or corpus are absolute discretions to be exercised by each independent_trustee in accordance with the trustee’s own best judgment under all of the then circumstances as can reasonably be plr-162062-02 ascertained by the trustee and without any requirement to balance the possibility of conflicting interests of the various beneficiaries both present and contingent sec_1 of the series iii trust agreement provides that if at the end of any federal_income_tax accounting year of any separate trust any of its net_income for the year remains undistributed the undistributed_net_income shall be added to and become a part of the trust’s corpus sec_1 a of the series iii trust agreement provides that from time to time after the death of the grantor during the remainder of the respective lifetime of each of the grantor’s children by written instrument executed by him or her with all the formalities of a deed approved in writing by the then trustee s of the affected trust or trusts and delivered to one of the trustees effective upon the delivery unless the instrument specifically postpones the effective date to a later time during the continuance of the affected trust s such as the time of his or her death rescindable by him or her in a similar manner any time prior to the effective date each of the grantor’s children independently shall have the right and power subject_to the trustees’ discretionary approval to appoint any part or all of the total combined net assets contained on the effective date in any one or more of the separate trusts having the same letter designation ie a b or c as the letter designation of the separate trust with respect to which the child is the primary beneficiary in amounts from each as he or she shall specify to or among or for the benefit of any person s whether or not then in being in any amounts or proportions however the power is not exercisable to any extent for the benefit of the child his or her estate his or her creditors or the creditors of his or her estate sec_1 b of the series iii trust agreement provides that from time to time after the grantor’s death during the remainder of the respective lifetime of each beneficiary of any trust who shall have attained at least thirty years of age and who is a lineal descendant of the grantor by written instrument executed by him or her with all the formalities of a deed approved in writing by the then trustee s of the affected trust or trusts and delivered to one of the trustees effective upon the delivery unless the instrument specifically postpones the effective date to a later time during the continuance of the affected trust s such as the time of his or her death rescindable by him or her in a similar manner any time prior to the effective date each beneficiary independently shall have the right and power subject_to previous valid appointments under sec_1 a of the trust agreement and subject_to the trustees’ discretionary approval to appoint any part or all of the total net assets contained on the effective date in any separate trust or trusts with respect to which he or she is then the sole beneficiary as that term is used in the trust agreement to or among or for the benefit of any person s whether or not then in being in any amounts or proportions this power however is not exercisable to any extent for the benefit of its holder his or her estate his or her creditors or the creditors of his or her estate sec_1 a of the series iii trust agreement provides that upon the death of a beneficiary of a separate trust who is a lineal descendant of the grantor the individual or individuals in the proportions specified other than the estate of the beneficiary and plr-162062-02 other than the creditors of the beneficiary or of his or her estate as the beneficiary may designate by written instrument executed by the beneficiary with all the formalities of a deed and delivered to one of the trustees prior to the beneficiary’s death rescindable by the beneficiary in a similar manner at any time prior to death shall become a successor beneficiary or beneficiaries of the separate trust to the extent of the deceased beneficiary’s then interest in the undivided net assets of the trust sec_3_1 of the series iii trust agreement provides in part that all separate trusts not earlier terminated shall terminate on the day prior to the expiration of twenty-one years after the death of the last survivor of those persons whose names appear in the instrument other than as witnesses and notaries and those of their respective lineal_descendants who are living on date upon termination of a_trust under this section its trustees shall pay over all of the net assets contained in the trust to the primary beneficiary to whom distributions of the income of the trust might then be properly made or if there is more than one beneficiary then to the beneficiaries according to their respective apparent proportionate interests in the trust as determined in the reasonable discretion of the trustee sec_4 of the series iii trust agreement provides in part that the absolute right at any time s and with or without cause to remove any then acting family trustee of a particular trust is given to the first in the order of the following-listed persons indicated below as having removal rights with respect to the particular trust involved who is not then deceased or incapacitated a child as to each and every trust hereunder b child with respect to any trust for the principal benefit of herself and or members of her family and child with respect to any trust for the principal benefit of herself and or members of her family and c the then beneficiary or beneficiaries of the trust acting by majority vote if there be more than one furthermore any independent_trustee of any trust may at any time or times be removed by the then acting family trustee of the trust if there is one any such removal to be by notice as provided in this section the notice of removal must set forth some reasonable_cause such as a personality conflict with the trustee or its personnel assigned that the trustee’s fees are not competitive or that the trust would be more conveniently administered in another city sec_4 of the series iii trust agreement provides that in the event under any other circumstances of any vacancy at any time or times occurring in the office of independent_trustee with respect to any trust hereunder whether caused by resignation removal incapacity to act death or otherwise such vacancy in office shall be promptly filled by a bank or trust company that is located in some state in the united_states that has trust powers and that has a capital and surplus in excess of dollar_figure or by an individual who is sui juris who is experienced in business and finance or who is an attorney experienced in the trust and tax fields and who is neither the grantor nor a beneficiary nor related to the grantor or to any beneficiary in any of the following classifications spouse ancestor lineal descendant brother or sister nor an employee of either of the grantors or of any beneficiary or permissible distributee or of a corporation firm or partnership in which either grantor or any beneficiary or permissible distributee is an executive or has stock or other holdings that are significant from the plr-162062-02 viewpoint of control the selection and appointment of such successor independent_trustee shall be made in the following order of preference a by the family trustee of the trust or if there is none b by the person having the right to fill a vacancy in the office of family trustee with respect to the affected trust or if there is no person then having the right c by the then beneficiary or beneficiaries of the trust acting by majority vote if there be more than one unless the appointment is made by the original family trustee the successor independent_trustee shall not be an individual but must be a bank or trust company furthermore upon the death or incapacity of the original family trustee if the then acting independent_trustee is an individual he or she shall resign sec_4 of the series iii trust agreement provides that in the event of any vacancy in the office of family trustee with respect to any trust hereunder whether caused by resignation removal incapacity to act death or otherwise such vacancy may at any time be filled by an individual who is sui juris and has attained at least twenty-five years of age including even the person making the appointment selected and appointed by the person having the right under sec_4 to remove the family trustee there are currently seven trusts being administered under the trust agreement trust iiia-1 trust iiia-2 trust iiia-3 and trust iiia-4 are for the primary benefit of child and his family line trust iiib-1 and trust iiib-2 are for the primary benefit of child and her family line trust iiic-1 was initially for the primary benefit of child and her family line but since the death of child and child 3's spouse the trust has been administered for the benefit of child and child and each child’s family line since neither child nor child is the sole beneficiary of trust iiic-1 no beneficiary holds a power_of_appointment over the assets in it trust company on date family x and family y entered into a participation_agreement and later filed the articles of association for trust company a limited banking association in state as part of that agreement the initial participants adopted bylaws to provide for the orderly management of trust company trust company was formed to provide specialized services to individuals and families facing the same challenges in trust management as family x and family y the bylaws and participation_agreement were amended and restated on date additional modifications have been proposed that are the subject of this private_letter_ruling request excerpts from the bylaws and participation_agreement in this letter reflect the date modifications and the proposed modifications trust company initially had two classes of shares class a and class b each of which represent fifty percent of the total voting power of all trust company’s outstanding shares family x owns all of the class a shares and family y owns all of the class b shares the class a shares were initially issued to and are still held by two trusts trust iia and trust iib whose grantor and beneficiaries are members_of_family x and whose trustees are unrelated to members_of_family y the class b shares were plr-162062-02 initially issued to a voting_trust of which eleven trusts for the benefit of the members_of_family y are the beneficial owners grantor and grantor are members_of_family x on date the articles of association of trust company were amended to authorize the issuance of shares of class e stock the class e stock will have no voting rights except as set forth in sec_4 b of the bylaws and participation_agreement relating to the authorization of additional class e shares and the amendment of the restrictions on transfer of ownership of the class e shares under the amendment class a shares may only be transferred to class a permitted transferees class b shares may only be transferred to class b permitted transferees and class e shares may only be transferred with the approval the holders of more than sixty-five percent of the issued and outstanding class e shares section of the bylaws and participation_agreement of trust company provides in part that there shall initially be nine directors of trust company the board_of directors may expand the number of director positions notwithstanding the foregoing trust company shall not have less than five or more than fifteen directors section a of the bylaws and participation_agreement of trust company provides that no officer or director of trust company shall participate in a decision of trust company nor be present during any board or committee discussion of or vote on such a decision involving the exercise of any discretionary power other than investment powers with respect to any trust of which trust company is a trustee if the officer director or spouse of such officer or director is a grantor or donor to such trust a current or contingent beneficiary of such trust or a descendant or spouse or former spouse of a descendant of either patriarch x or patriarch y section a however shall apply only to a_trust a current or contingent beneficiary of which is a descendant or a spouse or former spouse of a descendant of either patriarch x or patriarch y section b provides that no officer or director of trust company shall participate in a decision of trust company nor be present during any board or committee discussion of or vote on such a decision involving the exercise of any incidents_of_ownership of any life_insurance_policy insuring the life of such officer or director section dollar_figure further provides that a director that is subject_to the restrictions of section dollar_figure with respect to a decision of trust company although absent from at least that part of the meeting shall be deemed present for the purpose of determining whether a quorum is present for that part of the meeting section dollar_figure of the bylaws and participation_agreement provides that an independent director is a director who is neither an employee of trust company nor with respect to a particular trust of which trust company is a trustee related or subordinate within the meaning of sec_672 to any individual described in plr-162062-02 section a or the board_of directors and the participants shall take all necessary actions to cause there to be in office at all times at least one director who is not precluded under section dollar_figure or section dollar_figure from participating in the making of any decisions of trust company described in section section dollar_figure of the bylaws and participation_agreement provides that subject_to the requirements of applicable law and to enable directors to comply when advisable with taxation laws restrictions on self-dealing or other matters a director is authorized to renounce either revocably or irrevocably for any period of time by an instrument in writing delivered to and accepted by trust company his or her right and power to participate in the making of any trust company decision involving the exercise of any discretionary power other than investment or administrative_powers not affecting any beneficiary’s beneficial_enjoyment with respect to any trust of which trust company is a trustee proposed trust restructuring plan the current trustees propose to consolidate the trusts created under the series i series ii and series iii trust agreements trust ia-1 trust ia-2 trust ia-3 trust ia-4 trust iia trust iiia-1 trust iiia-2 trust iiia-3 and trust iiia-4 will be consolidated into trust a a single new trust for the benefit of child 1's and his descendants trust ib-1 trust ib-2 trust iib trust iiib-1 and trust iiib-2 will be consolidated into trust b a single new trust for the benefit of child 2's and her descendants the consolidation of these trusts will significantly reduce the annual administrative expenses paid with respect to the trusts and will make the family’s trust arrangements less complex_trust ic-1 and trust iiic-1 were initially created for the primary benefit of child child died without issue and these two trusts did not terminate on her death trust ic-1 and trust iiic-1 will merged and then divided generally on a per stirpes basis into four new trusts trust c trust d trust e and trust f one each for the primary benefit of grandchild grandchild grandchild and grandchild the a b consolidations and the c division will be achieved by the independent trustee’s exercise of his distribution discretion over the sixteen current trusts to appoint their assets to six new trusts each governed by a new trust agreement unless otherwise specified the new trust agreement relevant provisions are identical to each other except for the name of the primary beneficiary each new trust agreement provides that the six new trusts and all trusts resulting from a new trust will terminate on or before the date on which its counterpart original trust was required to terminate under its applicable perpetuities period in addition the current trustees will via the new trust agreements update each trust’s administrative provisions and revise each trust’s trustee requirements trustee selection and trustee succession provisions to better provide for the long-term management of the trusts finally the current trustees desire to appoint trust company to serve as an independent_trustee on date the trustees filed a petition for instructions with probate_court in state probate_court is the court having jurisdiction over all the trusts that are the subject of this private_letter_ruling the petition for instructions sought confirmation of plr-162062-02 the independent trustee’s authority to exercise his discretionary power of distribution in favor of further trusts on date probate_court issued sixteen separate orders one for each trust contingent upon a private_letter_ruling from the internal_revenue_service regarding the estate and generation-skipping_transfer_tax consequences of the exercise the orders stated that the trust instruments grant the independent_trustee a discretionary power of distribution that may be exercised in favor of one or more new trusts created by him for the benefit of all or any one of the permissible distributees under the original trusts equally or unequally the orders further provided that the power could be exercised by the independent_trustee without either beneficiary consent or court approval if the new trusts do not benefit anyone who was not a current or future permissible distributee under the relevant original trust and the terms of the new trust do not extend the duration of the trusts beyond the perpetuities period of the relevant original trust general new trust agreement provisions sec_1 a of each new trust agreement will provide that during the remainder of the primary beneficiary’s lifetime and until the trust’s termination any part or all of the net_income and or principal of the trust may be distributed in the sole discretion of its independent_trustee s to or for the benefit of any one or more of the following permissible distributees i the primary beneficiary ii any one or more of the primary beneficiary’s descendants iii any unremarried surviving_spouse of any deceased descendant of the primary beneficiary iv any entity then wholly owned and controlled by one or more of the then permissible distributees described in this paragraph and v any trust that is at the time a qualified distributee trust as defined in the trust technical provisions for the primary benefit of any one or more of the above individual permissible distributees even a newly created trust the foregoing discretion to make or withhold distributions of income and principal to the permissible distributees is an absolute discretion to be exercised solely in accordance with the independent trustee’s s’ own best judgment at the end of each tax_year any income that is not distributed shall be added to principal all distributions made to a child of the primary beneficiary after attaining age twenty-three as well as certain distributions made before that age for example to get married acquire a home etc if so designated by the independent_trustee s are to be treated as advances on that child’s ultimate share of the trust as are all distributions to that child’s children sec_1 b of each new trust agreement will provide that with the approval of the then independent_trustee s of the trust the primary beneficiary shall have the power to appoint any part or all of that trust’s assets effective at any time during the affected trust’s existence to or in trust for any person or persons but the power shall not be used to benefit the primary beneficiary the primary beneficiary’s estate or the creditors of either sec_1 a of each new trust agreement will provide that after the primary beneficiary’s death unless the primary beneficiary has directed otherwise by the exercise of the nongeneral_power_of_appointment under sec_1 b while the deceased primary beneficiary has two or more children at least one of whom is under plr-162062-02 age twenty-three the trust’s remaining assets shall continue in an interim trust in that beneficiary’s name having the provisions set forth in sec_1 sec_1 b of each new trust agreement will provide that after the primary beneficiary’s death unless the primary beneficiary has directed otherwise by the exercise of the nongeneral_power_of_appointment under sec_1 b if none of the primary beneficiary’s children are under age twenty-three or only one child of the primary beneficiary is living the remaining trust assets shall be disposed of as follows if the primary beneficiary left a qualified surviving_spouse who is living and not remarried one-half of the remaining trust assets all if no descendant or unremarried qualified surviving_spouse of a descendant of the primary beneficiary is living shall be transferred to a separate spousal trust for the surviving_spouse having the provisions set forth in sec_1 a surviving_spouse is qualified if the beneficiary and the spouse were married at least fifteen years or there is at least one child from the marriage the trustees shall dispose_of the balance of the remaining trust assets all one-half or none of the remaining assets depending on the circumstances as follows a the trustees shall divide the remaining trust assets into equal subshares one in the name of each child of the deceased primary beneficiary who is living and one in the name of each who is deceased who has any descendant and or unremarried qualified surviving_spouse of that child or of a descendant of that child living and i each subshare in the name of a living child shall be transferred to a family_trust in that child’s name the provisions of which are set forth in sec_1 and ii each subshare in the name of a deceased child who has any descendant and or an unremarried qualified surviving_spouse of that child or of a descendant of that child living shall be divided into further subshares for the family_member s pursuant to sec_1 in like manner as if the deceased child of the deceased primary beneficiary had survived the primary beneficiary become the primary beneficiary of a family_trust in that child’s name and then died and each such further subshare shall be transferred to a family interim or spousal trust for the family_member s whose further subshare it is described in sec_1 or below depending upon whose further subshare it is b if the deceased primary beneficiary has no surviving family_member the trustees shall first determine who is the deceased primary beneficiary’s closest ancestor who either i is patriarch x or ii both was a descendant of patriarch x and has a descendant or unremarried qualified surviving_spouse of a descendant or of that ancestor living excluding any who has been a donor of any of the assets thus being disposed of the trustees shall then divide the remaining trust assets into equal subshares one in the name of each living child of that ancestor and one in the name of each child of that ancestor who is deceased who has any descendant and or unremarried qualified surviving_spouse of that child or of a descendant of that child living excluding in each case an individual who has been a donor of the assets finally the trustees shall dispose_of those subshares as follows i each subshare in the name of a living child of that ancestor shall be added to or shall initially constitute or reconstitute a family_trust under article in that child’s name and ii each subshare in the name of a deceased child of that ancestor who has any descendant and or unremarried qualified surviving_spouse of that child or of a descendant of that child living shall be divided into further subshares for the family_member s pursuant to sec_1 in like manner as if that deceased child had survived the primary plr-162062-02 beneficiary become the primary beneficiary of a family_trust in that child’s name and then died and each further subshare shall be added to or shall initially constitute or reconstitute a family interim or spousal trust for the family_member s whose further subshare it is described in sec_1 or depending upon the family_member s whose further subshare it is c if only the spouse of the beneficiary’s closest ancestor is living that is no descendant or unremarried qualified surviving_spouse of any descendant of that ancestor is living the remaining trust assets shall be added to or shall initially constitute or reconstitute a spousal trust for the benefit of that ancestor’s unremarried qualified surviving_spouse as described in paragraph above excluding any donor of any of the assets thus being disposed of sec_1 c of each new trust agreement will provide that if no family_member is living that is no one designated above is living when the transfer is to be made the trustees shall instead distribute the remaining trust assets one-half to the heirs of grantor and one-half to the heirs of grantor living as of that time in trust as to the share of each descendant of any of the grantors’ grandparents sec_3_2 of each new trust agreement will provide that the family trustee may remove the corporate independent_trustee for the reasons set forth in sec_3_2 of the trust technical provisions incorporated by addendum a of each new trust agreement the individual independent_trustee may remove the corporate independent_trustee with or without cause sec_3_2 of the trust technical provisions for each new trust will describe the circumstances in which the family trustee may remove the corporate independent_trustee sec_3_2 will provide that the removal power may not be exercised in a manner contrary to the specific restrictions on fiduciary actions listed in sec_4 a of the trust technical provisions sec_3_2 of the trust technical provisions for each new trust will provide that the notice of removal will set forth the reason s for the removal of the corporate independent_trustee the reasons need not be such as to justify judicial removal and include the following i the family trustee believes the expense of administering the trust can be reduced or its investment needs can be better served by a trustee change ii a personality conflict or difference of opinion as to the investment philosophy to be followed by the trust has arisen with the trustee or the trust officer assigned iii the trustee’s reports are not responsive to the needs of the family trustee iv the trust would be more conveniently administered in another location or v the trustee’s services are being adversely affected by ineffectiveness unavailability trust officer turnover or inexperience sec_3_2 of each new trust agreement will provide that the family trustee may remove the then acting individual independent_trustee for the reasons set forth in sec_3_2 of the trust technical provisions sec_3_2 of the trust technical provisions will describe the circumstances in which the family trustee may remove the individual independent_trustee sec_3_2 will provide that the power may not be exercised in a manner contrary to the specific restrictions on fiduciary actions listed in plr-162062-02 sec_4 a of the trust technical provisions sec_3_2 will provide that the notice of removal will set forth the reason s for the removal that must meet the criteria and in general be of the kind described in sec_3_2 except for sub- sec_3_2 in addition sec_3_2 will provide that the individual independent_trustee may be removed if the trustee’s services are being adversely affected by age health ineffectiveness unavailability or inexperience sec_3_2 of each new trust agreement will provide that the right to remove the family trustee of each with or without cause is held by the top control list person or persons who shall be the first in order and is eligible to act an individual will be treated as eligible to act as a family trustee control list person if he or she is not incapacitated and at least age twenty-five or at least age twenty-one if he or she is one of the most senior generation descendants of a particular individual when two or more persons occupy a place on the control list their removal appointment and other actions must be by a majority of them sec_3_2 of the trust technical provisions will provide in part that when only two people hold a right or power with respect to a_trust the two must act together unanimously sec_3_3 of each new trust agreement will provide that whenever a vacancy exists in the office of family trustee for any trust created under the trust agreement the control list person s then having and while continuing to have the right to remove the family trustee of that trust may at any time select and appoint an individual age twenty-five or older even the appointor himself or herself to fill the vacancy that until thus filled shall remain vacant sec_3_3 of each new trust agreement will provide whenever a vacancy exists in the office of an independent_trustee of any trust if the office is required to be kept filled under the provisions of sec_3_1 or sec_3_5 the office shall be promptly filled by a qualified_successor to that office or to either office if there is not stipulation then in effect under sec_3_5 the successor independent_trustee shall be selected and appointed by the family trustee of the trust if the vacancy is not filled within thirty days or if there is no family trustee when the vacancy occurs the successor independent_trustee shall be selected and appointed by the top control list person s for the trust if the vacancy is not filled within thirty days of when the top control list person or all of those persons first becomes aware that the vacancy had not been or could not be filled the successor shall be selected and appointed by the representative beneficiary or the representative beneficiaries of the trust if the vacancy is not filled within sixty days of when the representative beneficiary or all of them first becomes aware that the vacancy had not been filled the successor shall be selected and appointed by the court having jurisdiction over the trust sec_3_3 of each new trust agreement will provide that whenever a_trust has only one independent_trustee then acting and its other independent_trustee office is not then required to be kept filled or left vacant under sec_3_5 that trust’s then family trustee may at any time appoint a second independent_trustee meeting the qualifications of the vacant office until such appointment is made or until the circumstances change the other independent_trustee office shall remain vacant plr-162062-02 sec_3_4 of each new trust agreement will provide that a corporate independent_trustee must be an independent bank or trust company as described in sec_3_4 of the trust technical provisions sec_3_4 of the trust technical provisions will provide that to be eligible to serve as an independent_trustee of a specific trust under the trust agreement a bank or trust company must have certain corporate independent_trustee qualifications sec_3_4 of the trust technical provisions will provide that the corporate independent_trustee position must be filled by a bank or trust company with respect to which no donor to or current or contingent beneficiary of that trust personally holds voting rights regardless of whether the rights are held in an individual or a fiduciary capacity or both that when aggregated with any voting rights held by that trust are more than fifty percent of the total voting rights relating to the control of the bank or trust company sec_3_4 of the trust technical provisions for each new trust will provide that the bank or trust company must maintain and enforce firewall rules prohibiting any individual who is connected to the bank or trust company including an officer director employee or one percent shareholder as defined in the document from participating in a decision of the bank or trust company involving the exercise of either a any incidents_of_ownership with respect to any insurance on the life of the individual whether owned by the bank or trust company or owned by any trust as to which the bank or trust company is acting as an independent_trustee and or b any discretionary power other than investment or administrative_powers not affecting any current or contingent beneficiary’s enjoyment of that trust the effect of which would be to make or withhold any distribution from or to grant or withhold permission to enjoy any asset of that trust in favor of i any individual if the connected individual is a living donor or an individual related to a living donor or ii a current or contingent beneficiary or any individual whom the beneficiary is then under an obligation to support if the connected individual is the beneficiary or an individual related to the beneficiary but the paragraph b restriction shall not apply to any individual who would be eligible to serve as an individual independent_trustee of that trust under paragraph b of sec_3_4 substituting for this purpose one percent for fifty percent in subparagraph b of sec_3_4 sec_3_4 of the trust technical provisions for each new trust will provide that a one percent shareholder shall mean any individual who holds voting rights whether the rights are held in an individual or a fiduciary capacity or both that when aggregated with the voting rights of any trust of which the individual is a donor or a current or contingent beneficiary represent more than one percent of the voting rights of all of the then issued and outstanding shares of the bank or trust company sec_3_4 of the trust technical provisions for each new trust will provide that an individual shall be considered to be related to a living donor or current or contingent beneficiary if related in any of the following classifications spouse ancestor lineal descendant brother or sister plr-162062-02 sec_3_4 of each new trust agreement will provide that each individual independent_trustee shall be an independent experienced individual who is not related to nor employed by any trust donor or beneficiary as described in sec_3_4 of the trust technical provisions sec_3_4 of the trust technical provisions will provide that to be eligible to serve as an independent_trustee of a specific trust under the trust agreement an individual must have certain individual independent_trustee qualifications sec_3_4 will provide the individual may not be either a a donor to or a current or contingent beneficiary of that trust nor related to the donor or beneficiary who is then living in any of the following classifications - spouse ancestor lineal descendant brother or sister - nor b an employee of a donor or current or contingent beneficiary of that trust or of any corporation firm or partnership i in which a donor or beneficiary is an executive or ii with respect to which a donor or beneficiary personally holds voting rights regardless of whether the rights are held in an individual or a fiduciary capacity or both that when aggregated with any voting rights held by that trust are more than fifty percent of the total voting rights relating to the control of the corporation firm or partnership sec_3_5 of each new trust agreement will provide that the top control list person s for any present or future trust may by stipulation require that under certain circumstances the office of individual independent_trustee office shall be i kept filled ii left vacant or iii be filled or left vacant as the family trustee may from time to time determine addendum a of each new trust agreement will incorporate comprehensive technical provisions that govern all aspects of the administration of the trusts created under the new trust agreements sec_4 a of the trust technical provisions for each new trust will provide that all trustees at any time acting with respect to any trust under the trust agreement when exercising their powers and discretions as trustees shall act as fiduciaries and not as the holders of powers for their own benefit specifically sec_4 a provides that any power that any trustee of any trust s established under trust agreement may have to remove any trustee s shall be exercisable in accordance with the terms and procedures set forth regarding removal furthermore unless a trustee removal power is expressly referred to or described either a as an absolute right and power that the powerholder may exercise to remove a trustee from office that is exercisable by the powerholder with or without cause or b as a power that is not held or not intended to be held in a fiduciary capacity all trustee removal rights shall be exercisable only in furtherance of trust purposes and not as a means of obtaining the personal goals of the powerholder or a_trust beneficiary by influencing through trustee removal the manner in which discretions granted exclusively to the trustee s subject_to removal are to be exercised sec_4 a b will provide a procedure for a removed trustee to obtain judicial review regarding the whether a decision to remove a trustee was in furtherance of trust purposes or intended to achieve personal goals sec_5 b of the trust technical provisions for each new trust will provide that all other provisions of the agreement to the contrary notwithstanding the trust shall plr-162062-02 unless earlier terminated terminate on the rule_against_perpetuities required termination_date applicable to that trust the required termination_date on which these trusts shall terminate shall be the day prior to the expiration of twenty-one years after the death of the last survivor of a group of individuals composed of the lineal_descendants of patriarch x trustee and the lineal_descendants of trustee who were living on date namely child child child grandchild grandchild grandchild grandchild trustee measuring life measuring life and measuring life trust specific provisions trust a sec_3_1 of the trust a_trust agreement will provide that any one or more of the three trustee offices may either be occupied or left vacant provided that at least one of the two independent_trustee must at all times be occupied sec_3_1 will provide that two of the trustee positions are independent_trustee offices one may be occupied by an individual and the other may be occupied by a corporate independent_trustee sec_3_1 will provide that the third trustee position will be the family trustee office sec_3_2 of the trust a_trust agreement will provide that first level of the control list includes child or his designees sec_3_2 will provide that the second level of the control list includes child 1's spouse or her designees sec_3_2 will provide that the third level of the control list includes child 1's most senior generation descendant if any who is an ancestor of the primary beneficiary or the ancestor’s designees sec_3_2 will provide that the fourth level of the control list includes the primary beneficiary or that individual’s designees sec_3_2 will provide that the fifth level of the control list includes the primary beneficiary’s descendant s of the most senior generation having an eligible descendant or the descendant’s or descendants’ designees sec_3_2 will provide that the last level of the control list includes the most senior generation descendant s of the closest ancestor of any of that trust’s primary beneficiary who has an eligible descendant provided that each most senior generation descendant is a descendant of patriarch x or the descendant’s or descendants’ designees sec_3_5 provides in relevant part that after child 1's incapacity or death the corporate trustee office must be kept filled unless the then serving individual independent_trustee was nominated by child trust b sec_3_1 of the trust b_trust agreement will provide that any one or more of the three trustee offices may either be occupied or left vacant provided that at least one of the two independent_trustee must at all times be occupied sec_3_1 will provide that two of the trustee positions are independent_trustee offices one may be occupied by an individual and the other may be occupied by a corporate independent plr-162062-02 trustee sec_3_1 will provide that the third trustee position will be the family trustee office sec_3_2 of the trust b_trust agreement will provide that first level of the control list includes child or his designees after child 1's death or incapacity child 1's designees shall be deemed to relinquish the top control list_position for as long as child grandchild or grandchild 4's designees would be eligible to act but for child 1's appointment of designees sec_3_2 will provide that the second level of the control list includes child sec_3_2 will provide that the third level of the control list includes grandchild or his designees sec_3_2 will provide that the fourth level of the control list includes child 2's most senior generation descendant if any who is an ancestor of the primary beneficiary or the ancestor’s designees sec_3_2 will provide that the fifth level of the control list includes the primary beneficiary or that individual’s designees sec_3_2 will provide that the sixth level of the control list includes the primary beneficiary’s descendant s of the most senior generation having an eligible descendant or the descendant’s or descendants’ designees sec_3_2 will provide that the last level of the control list includes the most senior generation descendant s of the closest ancestor of any of that trust’s primary beneficiary who has an eligible descendant provided that each most senior generation descendant is a descendant of patriarch x or the descendant’s or descendants’ designees sec_3_3 of the trust b_trust agreement provides that when child is the top control list person however notwithstanding the provisions that generally apply to top control list persons the sole individual child may appoint as family trustee in the event of a vacancy in office exists shall be person person 1's sole powers as family trustee shall be to remove any corporate independent_trustee to select and appoint a qualified_successor independent_trustee and to expend trust funds in order to evaluate any corporate independent trustee’s investment management performance in the event that child becomes the top control list person of a_trust under the agreement that at that time owns participant shares of trust company the trustee s shall distribute the shares equally to trust y and trust z trust c sec_3_1 of the trust c trust agreement will provide that any one or more of the three trustee offices may either be occupied or left vacant provided that the office of corporate independent_trustee must at all times be occupied sec_3_1 will provide that two of the trustee positions are independent_trustee offices one may be occupied by an individual and the other must be occupied by a corporate independent_trustee sec_3_1 will provide that the third trustee position will be the family trustee office sec_3_2 of the trust c trust agreement will provide that first level of the control list includes grandchild or her designees sec_3_2 will provide that the second level of the control list includes grandchild 1's most senior generation descendant if any who is an ancestor of the primary beneficiary or the plr-162062-02 ancestor’s designees sec_3_2 will provide that the third level of the control list includes the primary beneficiary or that individual’s designees sec_3_2 will provide that the fourth level of the control list includes the primary beneficiary’s descendant s of the most senior generation having an eligible descendant or the descendant’s or descendants’ designees sec_3_2 will provide that the last level of the control list includes the panel described in sec_3_5 for purposes of trust c only an individual will be treated as eligible to act as a family trustee control list person if not incapacitated and at least twenty-eight years of age or at least twenty- one years of age if he or she is one of the most senior generation descendants of a particular individual when two or more person occupy a place on a control list their removal appointment and other actions must be by a majority of them sec_3_2 of the trust technical provisions will provide that when only two people hold a right or power with respect to a_trust the two must act together unanimously sec_3_5 of the trust c trust agreement will provide that during the lifetimes of grandchild and each of her children the individual independent_trustee shall be a lawyer who has recognized expertise in the practice of trust law and who is not connected in any business way with the corporate independent_trustee before taking office each individual independent trustee’s qualifications to serve must be certified by a panel comprised of three similarly qualified attorneys trust d sec_3_1 of the trust d trust agreement will provide that any one or more of the three trustee offices may either be occupied or left vacant provided that the office of corporate independent_trustee must at all times be occupied sec_3_1 will provide that two of the trustee positions are independent_trustee offices one may be occupied by an individual and the other must be occupied by a corporate independent_trustee sec_3_1 will provide that the third trustee position will be the family trustee office sec_3_2 of the trust d trust agreement will provide that first level of the control list includes grandchild or her designees sec_3_2 will provide that the second level of the control list includes grandchild 2's most senior generation descendant if any who is an ancestor of the primary beneficiary or the ancestor’s designees sec_3_2 will provide that the third level of the control list includes the primary beneficiary or that individual’s designees sec_3_2 will provide that the fourth level of the control list includes the primary beneficiary’s descendant s of the most senior generation having an eligible descendant or the descendant’s or descendants’ designees sec_3_2 will provide that the last level of the control list includes the most senior generation descendant s of the closest ancestor of any of that trust’s primary beneficiary who has an eligible descendant provided that each most senior generation descendant is a descendant of patriarch x or the descendant’s or descendants’ designees trust e plr-162062-02 sec_3_1 of the trust e trust agreement will provide that any one or more of the three trustee offices may either be occupied or left vacant provided that the office of corporate independent_trustee must at all times be occupied sec_3_1 will provide that two of the trustee positions are independent_trustee offices one may be occupied by an individual and the other must be occupied by a corporate independent_trustee sec_3_1 will provide that the third trustee position will be the family trustee office sec_3_2 of the trust e trust agreement will provide that first level of the control list includes grandchild or her designees sec_3_2 will provide that the second level of the control list includes grandchild 3's most senior generation descendant if any who is an ancestor of the primary beneficiary or the ancestor’s designees sec_3_2 will provide that the third level of the control list includes the primary beneficiary or that individual’s designees sec_3_2 will provide that the fourth level of the control list includes the primary beneficiary’s descendant s of the most senior generation having an eligible descendant or the descendant’s or descendants’ designees sec_3_2 will provide that the last level of the control list includes the most senior generation descendant s of the closest ancestor of any of that trust’s primary beneficiary who has an eligible descendant provided that each most senior generation descendant is a descendant of patriarch x or the descendant’s or descendants’ designees trust f sec_3_1 of the trust f trust agreement will provide that any one or more of the three trustee offices may either be occupied or left vacant provided that at least one of the two independent_trustee must at all times be occupied sec_3_1 will provide that two of the trustee positions are independent_trustee offices one may be occupied by an individual and the other may be occupied by a corporate independent_trustee sec_3_1 will provide that the third trustee position will be the family trustee office sec_3_2 of the trust f trust agreement will provide that first level of the control list includes grandchild or his designees sec_3_2 will provide that the second level of the control list includes grandchild 4's spouse or her designees sec_3_2 will provide that the third level of the control list includes grandchild 4's most senior generation descendant if any who is an ancestor of the primary beneficiary or the ancestor’s designees sec_3_2 will provide that the fourth level of the control list includes the primary beneficiary or that individual’s designees sec_3_2 will provide that the fifth level of the control list includes the primary beneficiary’s descendant s of the most senior generation having an eligible descendant or the descendant’s or descendants’ designees sec_3_2 will provide that the last level of the control list includes the most senior generation descendant s of the closest ancestor of any of that trust’s primary beneficiary who has an eligible descendant provided that each most senior generation descendant is a descendant of patriarch x or the descendant’s or descendants’ designees plr-162062-02 interim trustee succession plan on date probate_court in state issued one order affecting each of the trusts that are the subject of this private_letter_ruling the orders approve an interim trustee succession plan proposed by the trustees and agreed to by the adult beneficiaries of the various trusts and a guardian ad litem representing the minor and unborn beneficiaries the agreement signed by the parties defines a_trust restructuring period that begins on date the trust restructuring period ends after the internal_revenue_service issues a private_letter_ruling and probate_court issues a final order approving the trust restructuring plan with respect to all of the original trusts except trust ib-1 trust ib-2 trust iiib-1 and trust iiib-2 the date probate_court order provides that during the trust restructuring period any requirement that a currently acting individual trustee must resign in favor of a bank or trust company is suspended in addition the order creates an additional independent_trustee office and appoints trustee to fill the office if a vacancy occurs in a co-independent trustee office during the trust restructuring period that vacancy shall be filled by a qualified_individual or left vacant in the discretion of the person s who hold the power to appoint a successor independent_trustee under the applicable_section of the original trust agreement with respect to trust ib-1 trust ib-2 trust iiib-1 and trust iiib-2 the date probate_court order provides that during the trust restructuring period any requirement that a currently acting individual trustee must resign in favor of a bank or trust company is suspended if a vacancy occurs in a co-independent trustee office during the trust restructuring period that vacancy shall be filled by a qualified_individual or left vacant in the discretion of the person s who hold the power to appoint a successor independent_trustee under the applicable_section of the original trust agreement requested rulings the trustees have requested the following rulings the implementation of the proposed trust restructuring plan will not cause the value of the assets of the trusts created under trust agreement to be included in the gross_estate of any beneficiary under sec_2041 and the implementation of the proposed trust restructuring plan will not affect the status of any of the trusts created under trust agreement as exempt from the generation-skipping_transfer_tax ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of plr-162062-02 sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 provides in part that a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has not power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment revrul_95_58 1995_2_cb_191 holds that a decedent grantor’s reservation of an unqualified power to remove a trustee and appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee’s discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus was not included in the decedent’s gross_estate under sec_2036 or sec_2038 the ruling notes that the eighth circuit in 973_f2d_1409 8th cir concluded that the decedent had not retained dominion and control_over assets transferred to a_trust by reason of his power to remove and replace the trustee with a party that was not related or subordinate to the decedent accordingly the court held that under sec_25_2511-2 the decedent made a completed_gift when he created the trust and transferred assets to it sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in the present case only the independent_trustee s possess the power to make discretionary distributions from the trusts sec_3_2 of the trust agreements and technical provisions governing all of the trusts will authorize the removal of the independent_trustee s by either the family trustee that may include a beneficiary of the trusts or the other independent_trustee that may include trust company sec_3_3 of the trust agreement and technical provisions will describe how vacant trustee plr-162062-02 positions will be filled sec_3_3 of the trust agreements will provide that if a vacancy occurs in the office of one of the two independent_trustee offices and that office is required to be filled under sec_3_1 or sec_3_5 the appointment of a successor trustee will be made in order of preference by the family trustee the top control list person the representative beneficiary or a court having jurisdiction over the trust sec_3_3 of the trust agreements will provide that if a vacancy in an office of independent_trustee is not required to be filled under sec_3_1 or sec_3_5 the family trustee may fill the vacancy or allow the office to remain vacant in either case the person or corporation filling the independent_trustee office must fill the requirements of the office as described in sec_3_4 of the trust technical provisions sec_3_4 of the trust technical provisions will preclude a current or contingent beneficiary of a_trust from serving as the individual independent_trustee in addition sec_3_4 of the trust technical provisions will preclude any current or contingent beneficiary of a_trust from participating in discretionary distribution decisions if they are connected to a bank or trust company serving as the corporate independent_trustee sec_3_4 and sec_3_4 of the trust technical provisions will further preclude any individual related to a beneficiary as spouse ancestor lineal descendant brother sister or employee from serving as the individual independent_trustee of a_trust in addition these sections preclude these individuals from participating in discretionary distribution decisions if they are connected to a bank or trust company serving as the corporate independent_trustee sec_3_4 will provide that no employee of any corporation firm or partnership in which a beneficiary is an executive or with respect to which a beneficiary personally holds voting rights regardless of whether the rights are held in an individual or a fiduciary capacity or both that when aggregated with any voting rights held by that trust are more than fifty percent of the total voting rights relating to the control of the corporation firm or partnership may serve as the individual independent_trustee sec_3_4 requires that the corporate independent_trustee be a bank or trust company in which no current or contingent beneficiary of the trust personally holds voting rights that when aggregated with any voting rights held by that trust are more than fifty percent of the total voting rights relating to the control of the bank or trust company sec_3_4 will also include a firewall provision precluding anyone connected to the bank from participating in discretionary distribution decisions in favor of a current or contingent beneficiary or any individual whom the beneficiary is then under an obligation to support if the connected individual is or is related to the beneficiary unless the connected individual meets the requirements of an individual independent_trustee and is not an employee of any corporation firm or partnership in which a beneficiary personally holds voting rights regardless of whether the rights are held in an individual or a fiduciary capacity or both that when aggregated with any voting rights held by that trust are more than one percent of the total voting rights relating to the control of the corporation firm or partnership the provisions described above thus prohibit any individual beneficiary from participating directly or indirectly in discretionary distribution decisions in addition the plr-162062-02 provisions preclude anyone closely related to a current or contingent beneficiary from participating in discretionary distribution decisions furthermore under the trust company bylaws and participation_agreement the beneficiaries and other family members are all eligible to participate as a director of trust company however section dollar_figure expressly prohibits any officer or director from participating in a decision of trust company involving the exercise of a discretionary power other than investment powers of any trust of which the officer director or spouse of the officer or director is a current or contingent beneficiary of the trust in addition family members are prohibited from participating in trust company decisions relating to discretionary distributions from trusts where the current or contingent beneficiary of the trust or his or her spouse is a descendant of either patriarch x or patriarch y therefore the beneficiaries of the trusts created under trust agreements are sufficiently prohibited from participating in decisions regarding discretionary distributions from their own trusts in addition the structure of the bylaws prohibits the beneficiaries of the family x and family y trusts from participating in trust company’s exercise of discretion to make distributions from any of either family’s trusts preventing the possibility of outside reciprocal agreements that may indirectly give members_of_family x effective_control over the discretionary distributions from the trusts the combination of firewall provisions in the new trust agreements trust technical provisions and the trust company bylaws preclude a beneficiary from having the power to affect the beneficial_enjoyment of the trust property as contemplated by sec_2041 no beneficiary therefore will be considered as having the powers of the trustee under sec_20_2041-1 solely as a result of possessing directly or indirectly the power to remove and or replace either independent_trustee under the trust agreements in addition although beneficiaries may be shareholders in and participate in the daily activities of trust company they are precluded from participating in discretionary distribution decisions made by trust company with respect to trusts created under the trust agreements accordingly based on the facts submitted and the representations made we conclude that the implementation of the proposed trust restructuring plan including the appointment of trust company as trustee of the trusts and trust company’s future exercise of discretionary powers over distributions to the beneficiaries of the trusts will not result in the inclusion of any portion of the trusts in the estate of a beneficiary under sec_2041 ruling sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the plr-162062-02 transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 the trusts created under trust agreement are generation-skipping_transfer trusts because they provide for distributions to one or more generation of beneficiaries below the grantors’ generations date date and date are prior to date in the present case the series i series ii and series iii trusts are considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies to these trusts each of these trusts therefore are exempt from the generation-skipping_transfer_tax pursuant to sec_26_2601-1 the trustee represents that no additions have been made to the trusts since date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides in part that the distribution of trust principal from an exempt trust to a new trust will not cause the new trust to be subject_to the provisions of chapter if the terms of the governing instrument of the exempt trust authorize distributions to the new trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of twenty-one years plus if necessary a reasonable period of gestation sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust plr-162062-02 beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_26_2601-1 provides examples illustrating the application of paragraph b in each example the trust established in was irrevocable for purposes of sec_26_2601-1 and there have been no additions to any trust after date example illustrates a trustee’s power to distribute principal authorized under a_trust instrument in grantor established an irrevocable_trust trust for the benefit of grantor’s child a a’s spouse and a’s issue at the time trust was established a had two children b and c a corporate fiduciary was designated as trustee under the terms of trust the trustee has the discretion to distribute all or part of the trust income to one or more of the group consisting of a a’s spouse or a’s issue the trustee is also authorized to distribute all or part of the trust principal to one or more trusts for the benefit of a a’s spouse or a’s issue under terms specified by the trustee in the trustee’s discretion any trust established under trust however must terminate twenty-one years after the death of the last child of a to die who was alive at the time trust was executed trust will terminate on the death of a at which time the remaining principal will be distributed to a’s issue per stirpes in the trustee distributes part of trust’s principal to a new trust for the benefit of b and c and their issue the new trust will terminate twenty-one years after the death of the survivor of b and c at which time the trust principal will be distributed to the issue of b and c per stirpes the terms of the governing instrument of trust authorize the trustee to make the distribution to a new trust without he consent or approval of any beneficiary or court in addition the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of twenty-one years plus if necessary a reasonable period of gestation therefore the new trust will not be subject_to the provisions of chapter of the internal_revenue_code the present transaction is similar to that in example of sec_26_2601-1 with respect to the original trusts the independent_trustee has the discretion to make the proposed distributions in the respective trust agreements furthermore the terms of the new trust agreements will not extend the time for vesting that was provided for in the original trusts because the individuals used as measuring lives for the new trusts were included as measuring lives under the original trust therefore the new trusts will terminate at the same time the original trusts were to terminate accordingly the terms in the new trust agreements do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property in contradiction to sec_26 b a or sec_26_2601-1 we therefore conclude that the proposed transaction will not change the status of the trusts as exempt from the generation- skipping transfer_tax plr-162062-02 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent your attorney this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan acting branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter for sec_6110 purposes
